Appeals by defendants from two judgments, one as to each of them, of the Supreme Court, Kings County, both rendered March 15, 1979, convicting them each of promoting gambling in the first degree, upon pleas of guilty, and imposing sentences. These appeals also bring up for review the denial of defendants’ motions to vacate the initial eavesdropping warrant which formed the basis of the prosecution of both defendants. Judgments affirmed. During the entry of their pleas, defendants expressly agreed to limit their appeals with respect to their suppression motions to the issue of probable cause for the issuance of a wiretap warrant. They are therefore precluded from raising on appeal the issue of the sufficiency of the affidavit submitted in support of the wiretap warrant with respect to the use of other investigative procedures (cf. People v Williams, 36 NY2d 829, cert den 423 US 873; People v Linder, 64 AD2d 971). Defendants have not waived the right, however, to raise on appeal the question of the overbroadness of the eavesdropping warrant inasmuch as the *882scope of a warrant is inexorably intertwined with the existence of probable cause to support it. Authorization for an invasion of privacy will be justified by facts establishing probable cause (see People v Nieves, 36 NY2d 396). Defendants’ judgments of conviction must be affirmed since, under the facts of this case, we find that there was probable cause for the issuance of the warrant and that, in light of the facts made known to the issuing magistrate, the warrant was not overly broad. Hopkins, J. P., Lazer, Gibbons and Weinstein, JJ., concur.